Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of TechTarget, Inc. (the “Company”) for the period ended December31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Eric Sockol, Chief Financial Officer of the Company, hereby certifies, pursuant to 18 U.S.C. Section1350, that: (1) the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March31, 2008 /s/Eric Sockol Eric Sockol Chief Financial Officer
